WALLACE, JUDGE:
This claim was filed by Gary L. Pritt against the respondent *448for damages sustained to a 1980 Phoenix automobile titled in his name and that of his wife, Jeanette. The Court on its own motion amended the complaint to include Jeanette Pritt as a claimant.
On October 19, 1981, at approximately 7:45 p.m., claimant Gary Pritt was driving the automobile northerly on Interstate 77 near Sissonville, West Virginia, at about 55 miles per hour. The weather was clear. It was dark and the automobile lights were on low beam. There was no traffic immediately in front of him. As he crossed the Hayne’s Branch Bridge, the vehicle struck a piece of loose concrete in the road. He proceeded to the Kenna Exit and had the automobile checked at an Exxon Service Station. Damage to the automobile including two wheel covers amounted to $637.23. There was also a towing charge of $24.00 and approximately $14.00 worth of gasoline lost from the punctured gas tank. Claimant’s insurance paid all of the loss except $14.00 for gasoline and $100.00 deductible.
Claimant Gary Pritt testified that he had driven that same area of Interstate 77 several days before the accident and that there was no loose concrete at that time. Carroll Monday, respondent’s supervisor of Interstate 77 in the Sissonville area, testified that no complaints had been received about anything in the roadway.
The law of West Virginia is well established that the State neither insures nor guarantees the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be found liable for damages caused by road defects on this type, the claimants must prove that the respondent had actual or constructive notice of the defect and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 12 Ct.Cl. 31 (1977); Hoskins v. Dept. of Highways, 12 Ct.Cl. 60 (1977); Hicks v. Dept. of Highways, 13 Ct.Cl. 310 (1980). As there was no such evidence presented, the claim must be denied.
Claim disallowed.